Exhibit 10.2

 

INVESTOR RIGHTS AGREEMENT

 

This INVESTOR RIGHTS AGREEMENT (the “Agreement”) is made as of November 9, 2005,
by and between Intraware, Inc., a Delaware corporation (the “Company”) and
Digital River, Inc., a Delaware corporation (“Digital River”).

 

WHEREAS, the Company and Digital River are parties to the Series B Preferred
Stock Purchase Agreement, dated November 9, 2005 (the “Purchase Agreement”),
pursuant to which Digital River is purchasing 1,000 shares of the Company’
Series B Preferred Stock (the “Shares”); and

 

WHEREAS, subject to the terms and conditions set forth herein, the Company has
agreed to grant certain registration rights and other rights to Digital River
with respect to the Shares.

 

NOW THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 


ARTICLE I

 


DEFINITIONS


 


1.1           DEFINITIONS.  FOR THE PURPOSE OF THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE MEANINGS SPECIFIED WITH RESPECT THERETO BELOW:


 


(A)           “BOARD OF DIRECTORS” SHALL MEAN THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(B)           “COMMON STOCK” SHALL MEAN THE COMMON STOCK, PAR VALUE $0.0001 PER
SHARE, OF THE COMPANY.


 


(C)           “ELIGIBLE PERIOD” SHALL MEAN THE PERIOD COMMENCING ON THE SECOND
ANNIVERSARY OF THIS AGREEMENT.


 


(D)           “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(E)           “REGISTER,” “REGISTERED,” AND “REGISTRATION” REFERS TO A
REGISTRATION EFFECTED BY PREPARING AND FILING A REGISTRATION STATEMENT OR
SIMILAR DOCUMENT IN COMPLIANCE WITH THE SECURITIES ACT, AND THE DECLARATION OR
ORDERING OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR DOCUMENT.


 


(F)            “REGISTRABLE SHARES” SHALL MEAN THE SHARES OF COMMON STOCK
(INCLUDING SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES B
PREFERRED STOCK) ISSUED OR ISSUABLE TO STOCKHOLDER IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE PURCHASE AGREEMENT, AND ANY SECURITIES OF THE COMPANY
ISSUED AS A DIVIDEND ON OR OTHER DISTRIBUTION WITH RESPECT TO, OR IN EXCHANGE
FOR OR REPLACEMENT OF, SUCH COMMON STOCK.

 

--------------------------------------------------------------------------------


 


(G)           “REGISTRATION STATEMENT” SHALL MEAN ANY REGISTRATION STATEMENT
DESCRIBED IN SECTIONS 2.1 OR 2.2 OF THIS AGREEMENT.


 

(a)           “Rule 144” shall mean Rule 144 as promulgated under the Exchange
Act.

 


(H)           “RULE 145” SHALL MEAN RULE 145 AS PROMULGATED UNDER THE SECURITIES
ACT.


 


(I)            “SEC” SHALL MEAN THE U.S. SECURITIES AND EXCHANGE COMMISSION.


 


(J)            “SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF 1933, AS
AMENDED.


 


(K)           “SERIES B PREFERRED STOCK” SHALL MEAN THE SERIES B PREFERRED
STOCK, $0.0001 PAR VALUE PER SHARE, OF THE COMPANY.


 


(L)            “STANDSTILL AGREEMENT” SHALL MEAN THAT STANDSTILL AND STOCK
RESTRICTION AGREEMENT, DATED NOVEMBER 9, 2005, BY AND BETWEEN THE COMPANY AND
DIGITAL RIVER.


 


(M)          “STOCKHOLDER” SHALL MEAN DIGITAL RIVER, ANY TRANSFEREE OR ASSIGNEE
THEREOF TO WHOM DIGITAL RIVER ASSIGNS ITS RIGHTS UNDER THE AGREEMENT AND WHO
AGREES TO BECOME BOUND BY THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH
SECTION 6.5, AND ANY TRANSFEREE OR ASSIGNEE THEREOF TO WHOM A TRANSFEREE OR
ASSIGNEE ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT AND WHO AGREES TO BECOME BOUND
BY THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 6.5.


 


(N)           “VOTING STOCK” SHALL MEAN SHARES OF THE COMMON STOCK AND SHARES OF
ANY CLASS OF CAPITAL STOCK OF THE COMPANY WHICH ARE THEN ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF THE BOARD OF DIRECTORS OF THE COMPANY.


 


ARTICLE II


 


REGISTRATION RIGHTS


 


2.1           DEMAND REGISTRATION.


 


(A)           IF AT ANY TIME DURING THE ELIGIBLE PERIOD THE STOCKHOLDER REQUESTS
IN WRITING (THE “STOCKHOLDER DEMAND”) THAT THE COMPANY FILE A REGISTRATION
STATEMENT ON FORM S-3 (OR ANY SUCCESSOR FORM TO FORM S-3) FOR A PUBLIC OFFERING
OF SHARES OF THE REGISTRABLE SHARES THE COMPANY SHALL, SUBJECT TO SECTION 2.4,
FILE SUCH REGISTRATION STATEMENT WITH THE SEC WITHIN FORTY-FIVE (45) DAYS AFTER
ITS RECEIPT OF SUCH REQUEST.  THE COMPANY SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE AS SOON
THEREAFTER AS PRACTICABLE AND KEEP SUCH REGISTRATION STATEMENT EFFECTIVE UNTIL
THE STOCKHOLDER NOTIFIES THE COMPANY IN WRITING THAT THE COMPANY IS NO LONGER
REQUIRED TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE. IN NO EVENT, HOWEVER,
SHALL THE COMPANY BE REQUIRED TO (I) EFFECT MORE THAN TWO (2) REGISTRATIONS
PURSUANT TO THIS SECTION OR (II) KEEP ONE OR MORE REGISTRATION STATEMENTS FILED
PURSUANT TO THIS SECTION EFFECTIVE FOR MORE THAN AN AGGREGATE OF ONE HUNDRED
TWENTY (120) DAYS.  IN THE EVENT THE REGISTRATION IS PROPOSED TO BE PART OF A
FIRM COMMITMENT UNDERWRITTEN PUBLIC OFFERING, THE SUBSTANTIVE PROVISIONS OF
SECTION 2.3 SHALL BE

 

2

--------------------------------------------------------------------------------


 


APPLICABLE TO EACH SUCH REGISTRATION INITIATED UNDER THIS SECTION 2.1 AND THE
PIGGYBACK REGISTRATION RIGHTS OF STOCKHOLDER SHALL BE APPLICABLE TO A
REGISTRATION EFFECTED PURSUANT TO THIS SECTION 2.1.


 


(B)           NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT BE OBLIGATED
TO TAKE ANY ACTION PURSUANT TO SUBPARAGRAPH (A):


 

(I)            IF THE COMPANY, WITHIN TEN (10) DAYS OF THE RECEIPT OF THE
STOCKHOLDER DEMAND, GIVES NOTICE OF ITS BONA FIDE INTENTION TO EFFECT THE FILING
OF A REGISTRATION STATEMENT WITH THE SEC WITHIN SIXTY (60) DAYS OF RECEIPT OF
SUCH DEMAND (OTHER THAN A REGISTRATION RELATING PRIMARILY TO THE SALE OF
SECURITIES TO PARTICIPANTS IN A COMPANY STOCK PLAN OR EMPLOYEE BENEFIT PLAN, A
TRANSACTION COVERED BY RULE 145 UNDER THE SECURITIES ACT OR THE RESALE OF
SECURITIES ISSUED IN SUCH A TRANSACTION, A REGISTRATION IN WHICH THE ONLY STOCK
BEING REGISTERED IS COMMON STOCK ISSUABLE UPON CONVERSION OR EXCHANGE OF DEBT
SECURITIES WHICH ARE ALSO BEING REGISTERED, OR ANY REGISTRATION ON ANY FORM
WHICH DOES NOT INCLUDE SUBSTANTIALLY THE SAME INFORMATION AS WOULD BE REQUIRED
TO BE INCLUDED IN A REGISTRATION STATEMENT COVERING THE SALE OF THE REGISTRABLE
SHARES); PROVIDED, HOWEVER, THAT IF SUCH REGISTRATION STATEMENT IS NOT FILED BY
THE COMPANY WITHIN 60 DAYS OF RECEIPT OF SUCH STOCKHOLDER DEMAND AND DECLARED
EFFECTIVE BY THE SEC WITHIN 120 DAYS AFTER THE COMPANY’S RECEIPT OF SUCH
STOCKHOLDER DEMAND, THE COMPANY SHALL BE OBLIGATED TO CAUSE SUCH REGISTRABLE
SHARES OF THE STOCKHOLDER TO BE REGISTERED IN ACCORDANCE WITH THE PROVISIONS OF
THIS SECTION 2.1 PROVIDED THAT THE COMPANY IS ACTIVELY EMPLOYING IN GOOD FAITH
ALL REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE;
OR

 

(II)           DURING THE PERIOD STARTING WITH THE COMPANY’S DATE OF FILING OF,
AND ENDING ON THE DATE NINETY (90) DAYS IMMEDIATELY FOLLOWING, THE EFFECTIVE
DATE OF ANY REGISTRATION STATEMENT PERTAINING TO SECURITIES OF THE COMPANY
(OTHER THAN A REGISTRATION OF SECURITIES IN A RULE 145 TRANSACTION OR WITH
RESPECT TO AN OFFERING SOLELY TO EMPLOYEES OR CONSULTANTS, OR ANY OTHER
REGISTRATION WHICH IS NOT APPROPRIATE FOR THE REGISTRATION OF REGISTRABLE
SHARES), WHICH REGISTRATION WAS EITHER FILED AS A RESULT OF THE EXERCISE BY
STOCKHOLDER OF ITS RIGHTS PURSUANT TO SECTION 2.1 HEREOF OR WAS SUBJECT TO
SECTION 2.2 HEREOF.

 


2.2           PIGGYBACK REGISTRATION.  IF AT ANY TIME, THE COMPANY PROPOSES TO
REGISTER ANY OF ITS COMMON STOCK UNDER THE SECURITIES ACT IN CONNECTION WITH
A PUBLIC OFFERING OF SUCH COMMON STOCK SOLELY FOR CASH (OTHER THAN A
REGISTRATION RELATING PRIMARILY TO THE SALE OF SECURITIES TO PARTICIPANTS IN A
COMPANY STOCK PLAN OF EMPLOYEE BENEFIT PLAN, A TRANSACTION COVERED BY RULE 145
UNDER THE SECURITIES ACT OR THE RESALE OF SECURITIES ISSUED IN SUCH A
TRANSACTION, A REGISTRATION IN WHICH THE ONLY STOCK BEING REGISTERED IS COMMON
STOCK ISSUABLE UPON CONVERSION OR EXCHANGE OF DEBT SECURITIES WHICH ARE ALSO
BEING REGISTERED OR ANY REGISTRATION ON ANY FORM WHICH DOES NOT INCLUDE
SUBSTANTIALLY THE SAME INFORMATION AS WOULD BE REQUIRED TO BE INCLUDED IN A
REGISTRATION STATEMENT COVERING THE SALE OF THE REGISTRABLE SHARES), THE COMPANY
SHALL, AT SUCH TIME, GIVE THE STOCKHOLDER NOTICE OF SUCH REGISTRATION.  UPON THE
WRITTEN REQUEST OF THE STOCKHOLDER, GIVEN WITHIN TWENTY (20) DAYS AFTER NOTICE
HAS BEEN GIVEN BY THE COMPANY IN ACCORDANCE WITH SECTION 6.1, THE COMPANY SHALL,
SUBJECT TO SECTION 2.3, CAUSE TO BE REGISTERED UNDER THE SECURITIES ACT ALL OF
THE REGISTRABLE SHARES THAT THE STOCKHOLDER HAS REQUESTED TO BE REGISTERED.

 

3

--------------------------------------------------------------------------------


 


2.3           UNDERWRITING REQUIREMENTS.


 


(A)           IN CONNECTION WITH ANY UNDERWRITTEN PUBLIC OFFERING, THE COMPANY
SHALL NOT BE REQUIRED TO INCLUDE ANY OF THE REGISTRABLE SHARES IN SUCH
UNDERWRITING UNLESS THE STOCKHOLDER ACCEPTS THE TERMS OF THE UNDERWRITING AS
AGREED UPON BETWEEN THE COMPANY AND THE UNDERWRITERS FOR THE OFFERING (WHICH
UNDERWRITERS SHALL BE SELECTED BY THE COMPANY).


 


(B)           IF THE TOTAL AMOUNT OF SECURITIES, INCLUDING REGISTRABLE SHARES,
REQUESTED TO BE INCLUDED IN AN UNDERWRITTEN PUBLIC OFFERING EXCEEDS THE AMOUNT
OF SECURITIES THAT THE UNDERWRITERS DETERMINE IN THEIR SOLE DISCRETION IS
COMPATIBLE WITH THE SUCCESS OF THE OFFERING, THEN THE COMPANY SHALL BE REQUIRED
SUBJECT TO THE REQUIREMENTS OF THIS SECTION 2.3(B) TO INCLUDE IN THE OFFERING
ONLY THAT NUMBER OF SUCH SECURITIES, INCLUDING REGISTRABLE SHARES, WHICH THE
UNDERWRITERS DETERMINE IN THEIR SOLE DISCRETION WILL NOT JEOPARDIZE THE SUCCESS
OF THE OFFERING.  IN SUCH EVENT, THE COMPANY MAY REDUCE THE NUMBER OF
REGISTRABLE SHARES TO BE INCLUDED IN THE OFFERING.


 


2.4           CONDITIONS AND LIMITATIONS ON REGISTRATION RIGHTS.  THE
REGISTRATION RIGHTS GRANTED BY THIS AGREEMENT ARE SUBJECT TO THE FOLLOWING
ADDITIONAL CONDITIONS AND LIMITATIONS:


 


(A)           DELAYS AND SUSPENSION.  THE COMPANY MAY DELAY THE FILING OF, OR
SUSPEND OR DELAY THE EFFECTIVENESS OF A REGISTRATION STATEMENT FOR UP TO
THIRTY (30) DAYS, IF THE COMPANY SHALL FURNISH TO THE STOCKHOLDER A CERTIFICATE
SIGNED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY STATING THAT IN THE GOOD
FAITH JUDGMENT OF THE BOARD OF DIRECTORS IT WOULD BE SERIOUSLY DETRIMENTAL TO
THE COMPANY OR ITS STOCKHOLDERS FOR SUCH A REGISTRATION STATEMENT TO BE FILED OR
DECLARED EFFECTIVE OR FOR AN EFFECTIVE REGISTRATION STATEMENT NOT TO BE
SUSPENDED. IN SUCH EVENT, THE COMPANY’S OBLIGATION UNDER THIS AGREEMENT TO FILE
A REGISTRATION STATEMENT, SEEK EFFECTIVENESS OF A REGISTRATION STATEMENT OR KEEP
SUCH REGISTRATION STATEMENT EFFECTIVE SHALL BE DEFERRED FOR A PERIOD NOT TO
EXCEED SIXTY (60) DAYS FROM THE RECEIPT OF THE REQUEST TO FILE SUCH REGISTRATION
BY THE STOCKHOLDER, PROVIDED THAT THE COMPANY MAY NOT EXERCISE THIS RIGHT OF
DEFERRAL FOR AN AGGREGATE OF IN EXCESS OF SEVENTY-FIVE (75) DAYS IN ANY ONE YEAR
PERIOD.  IF THE COMPANY SUSPENDS THE EFFECTIVENESS OF A REGISTRATION STATEMENT,
THE COMPANY WILL PROMPTLY DELIVER NOTICE TO THE STOCKHOLDER OF SUCH SUSPENSION
AND WILL AGAIN DELIVER NOTICE TO THE STOCKHOLDER WHEN SUCH SUSPENSION IS NO
LONGER NECESSARY.  THE DURATION FOR WHICH THE COMPANY IS REQUIRED TO KEEP A
REGISTRATION STATEMENT EFFECTIVE SHALL BE EXTENDED BY AN ADDITIONAL NUMBER OF
DAYS EQUAL TO THE LENGTH OF ANY SUSPENSION PERIOD.


 


(B)           AMENDED OR SUPPLEMENTED PROSPECTUS.  THE STOCKHOLDER AGREES THAT,
UPON RECEIPT OF ANY NOTICE FROM THE COMPANY DESCRIBED IN SECTION 2.4(A) HEREOF
THAT SUSPENDS AN EFFECTIVE REGISTRATION STATEMENT, THE STOCKHOLDER SHALL
FORTHWITH DISCONTINUE DISPOSITION OF REGISTRABLE SHARES UNTIL SUCH STOCKHOLDER’S
RECEIPT OF COPIES OF A SUPPLEMENTED OR AMENDED PROSPECTUS FROM THE COMPANY, OR
UNTIL IT IS ADVISED IN WRITING BY THE COMPANY THAT THE USE OF THE PROSPECTUS MAY
BE RESUMED, AND HAS RECEIVED COPIES OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS
WHICH ARE INCORPORATED BY REFERENCE IN THE PROSPECTUS.  IF SO DIRECTED BY THE
COMPANY, THE STOCKHOLDER WILL DELIVER TO THE COMPANY ALL COPIES OF THE
PROSPECTUS COVERING SUCH REGISTRABLE SHARES CURRENT AT THE TIME OF RECEIPT OF
SUCH NOTICE OF SUSPENSION.

 

4

--------------------------------------------------------------------------------


 


2.5           INFORMATION FROM STOCKHOLDER.  IT SHALL BE A CONDITION PRECEDENT
TO THE OBLIGATIONS OF THE COMPANY TO TAKE ANY ACTION PURSUANT TO THIS AGREEMENT
WITH RESPECT TO THE REGISTRABLE SHARES OF THE STOCKHOLDER THAT THE STOCKHOLDER
SHALL FURNISH TO THE COMPANY SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE
SHARES HELD BY IT, AND THE INTENDED METHOD OF DISPOSITION OF SUCH SECURITIES, AS
SHALL BE REQUIRED TO EFFECT THE REGISTRATION OF THE REGISTRABLE SHARES.


 


2.6           EXPENSES OF REGISTRATION.  THE COMPANY SHALL PAY ALL REGISTRATION,
FILING AND QUALIFICATION FEES (INCLUDING SEC FILING FEES AND THE LISTING FEES OF
THE QUOTATION SYSTEM OR ANY STOCK EXCHANGE ON WHICH THE COMPANY SECURITIES ARE
TRADED) ATTRIBUTABLE TO THE REGISTRABLE SHARES REGISTERED UNDER THIS AGREEMENT,
AND ANY LEGAL, ACCOUNTING OR OTHER PROFESSIONAL FEES OR EXPENSES INCURRED BY THE
COMPANY. THE STOCKHOLDER SHALL PAY ALL UNDERWRITING DISCOUNTS, SELLING
COMMISSIONS AND STOCK TRANSFER TAXES, IF ANY, ATTRIBUTABLE TO THE SALE OF SUCH
SECURITIES REGISTERED BY THE STOCKHOLDER AND ANY LEGAL, ACCOUNTING OR OTHER
PROFESSIONAL FEES INCURRED BY THE STOCKHOLDER.


 


2.7           REPORTS UNDER THE EXCHANGE ACT.  THE COMPANY AGREES TO FILE WITH
THE SEC IN A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS AND INFORMATION
REQUIRED OF THE COMPANY UNDER THE EXCHANGE ACT, AND TAKE SUCH OTHER ACTIONS AS
MAY BE NECESSARY TO ASSURE THE AVAILABILITY OF FORM S-3 FOR USE IN CONNECTION
WITH THE REGISTRATION RIGHTS PROVIDED IN THIS AGREEMENT AND RULE 144 FOR USE IN
CONNECTION WITH RESALES OF THE REGISTRABLE SHARES.


 


2.8           RULE 144.  IN THE EVENT THAT ALL OF THE STOCKHOLDER’S REGISTRABLE
SHARES MAY, UNDER RULE 144, BE RESOLD OR OTHERWISE DISPOSED OF IN A NINETY (90)
DAY PERIOD WITHOUT REGISTRATION UNDER THE SECURITIES ACT, THE REGISTRATION
RIGHTS GRANTED UNDER THIS AGREEMENT TO SUCH STOCKHOLDER AND THE OBLIGATIONS OF
THE COMPANY HEREUNDER (OTHER THAN ITS OBLIGATIONS UNDER SECTION 2.7 AND
ARTICLE IV) TO SUCH STOCKHOLDER, SHALL AUTOMATICALLY TERMINATE IN THEIR ENTIRETY
AND BE OF NO FURTHER FORCE AND EFFECT WHATSOEVER WITHOUT ANY FURTHER ACTION ON
THE PART OF THE COMPANY OR THE STOCKHOLDER.


 


2.9           MARKET STAND-OFF.  THE STOCKHOLDER AGREES THAT, UPON THE REQUEST
OF THE UNDERWRITERS MANAGING ANY UNDERWRITTEN PUBLIC OFFERING OF THE COMPANY’S
SECURITIES IN CONNECTION WITH AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IT WILL NOT OFFER, PLEDGE, SELL, CONTRACT TO SELL, SELL ANY
OPTION OR CONTRACT TO PURCHASE, PURCHASE ANY OPTION OR CONTRACT TO SELL, GRANT
ANY OPTION, RIGHT OR WARRANT TO PURCHASE, OR OTHERWISE TRANSFER OR DISPOSE OF,
DIRECTLY OR INDIRECTLY, THE REGISTRABLE SHARES OTHER THAN THOSE INCLUDED IN THE
REGISTRATION, WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH UNDERWRITERS, FOR SUCH
PERIOD OF TIME, NOT TO EXCEED NINETY (90) DAYS (OR SUCH LESSER PERIOD AS
EXECUTIVE OFFICERS OR DIRECTORS OF THE COMPANY ARE SO RESTRICTED WITH RESPECT TO
THE TRANSFER OF SHARES OF COMMON STOCK HELD BY THEM) AFTER THE EFFECTIVE DATE OF
THE REGISTRATION STATEMENT RELATING THERETO, PROVIDED THAT SUCH REGISTRATION WAS
FILED AS A RESULT OF THE EXERCISE BY STOCKHOLDER OF ITS RIGHTS PURSUANT TO
SECTION 2.1 HEREOF OR WAS SUBJECT TO SECTION 2.2 HEREOF.  THE STOCKHOLDER AGREES
THAT, IF REQUESTED BY THE UNDERWRITERS FOR SUCH AN OFFERING, IT WILL ENTER INTO
A LOCK-UP AGREEMENT DIRECTLY WITH THE UNDERWRITERS UNDER SUBSTANTIALLY THE SAME
TERMS AND CONDITIONS AND FOR THE SAME TIME PERIOD AS ENTERED INTO BY THE
EXECUTIVE OFFICERS AND DIRECTORS OF THE COMPANY.  THE STOCKHOLDER AGREES THAT
THE COMPANY MAY INSTRUCT ITS TRANSFER AGENT TO PLACE STOP-TRANSFER NOTATIONS IN
ITS RECORDS TO ENFORCE THE PROVISIONS OF THIS SECTION 2.9.

 

5

--------------------------------------------------------------------------------


 


ARTICLE III


 


FURTHER OBLIGATIONS OF THE COMPANY AFTER REGISTRATION


 


3.1           BLUE SKY COMPLIANCE.  THE COMPANY SHALL, AS SOON AS REASONABLY
POSSIBLE AFTER THE EFFECTIVENESS OF A REGISTRATION STATEMENT, USE ITS BEST
EFFORTS TO REGISTER AND QUALIFY THE REGISTRABLE SHARES COVERED BY THE
REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF SUCH
JURISDICTIONS AS SHALL BE REASONABLY REQUESTED BY THE STOCKHOLDER, PROVIDED THAT
THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION
THERETO TO QUALIFY TO DO BUSINESS OR TO FILE A GENERAL CONSENT TO SERVICE OF
PROCESS IN ANY SUCH STATES OR JURISDICTIONS UNLESS THE COMPANY IS ALREADY
SUBJECT TO SERVICE IN SUCH JURISDICTION AND EXCEPT AS MAY BE REQUIRED BY THE
SECURITIES ACT.


 


3.2           FURNISHING OF PROSPECTUS.  WITH RESPECT TO A REGISTRATION
STATEMENT FILED PURSUANT TO SECTIONS 2.1 OR 2.2, THE COMPANY SHALL FURNISH TO
THE STOCKHOLDER COPIES OF ANY PRELIMINARY PROSPECTUS AND, AS SOON AS REASONABLY
POSSIBLE AFTER THE EFFECTIVENESS OF THE REGISTRATION STATEMENT, FURNISH TO THE
STOCKHOLDER SUCH NUMBERS OF COPIES OF A FINAL PROSPECTUS IN CONFORMITY WITH THE
REQUIREMENTS OF THE SECURITIES ACT, AND SUCH OTHER DOCUMENTS AS THE STOCKHOLDER
MAY REASONABLY REQUEST, IN ORDER TO FACILITATE THE RESALE OR OTHER DISPOSITION
OF REGISTRABLE SHARES OWNED BY IT.


 


3.3           AMENDMENTS.  WITH RESPECT TO A REGISTRATION STATEMENT FILED
PURSUANT TO SECTION 2.1 OR 2.2 OF THIS AGREEMENT, AND SUBJECT TO ANY EVENTS
CONTEMPLATED BY OR ACTIONS TAKEN UNDER SECTION 2.4 OF THIS AGREEMENT, THE
COMPANY SHALL PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS TO THE REGISTRATION
STATEMENT AND AMENDMENTS OR SUPPLEMENTS TO THE PROSPECTUS CONTAINED THEREIN AS
MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE AND SUCH
REGISTRATION STATEMENT AND PROSPECTUS ACCURATE AND COMPLETE FOR THE ENTIRE
PERIOD FOR WHICH THE REGISTRATION STATEMENT REMAINS EFFECTIVE.


 


3.4           NOTICES.  THE COMPANY SHALL:


 


(A)           NOTIFY THE STOCKHOLDER, PROMPTLY AFTER IT SHALL RECEIVE NOTICE
THEREOF, OF THE DATE AND TIME WHEN ANY REGISTRATION STATEMENT AND EACH
POST-EFFECTIVE AMENDMENT THERETO HAS BECOME EFFECTIVE;


 


(B)           NOTIFY THE STOCKHOLDER PROMPTLY OF ANY REQUEST BY THE SEC FOR THE
AMENDING OR SUPPLEMENTING OF ANY REGISTRATION STATEMENT OR PROSPECTUS OR FOR
ADDITIONAL INFORMATION;


 


(C)           NOTIFY THE STOCKHOLDER, AT ANY TIME WHEN A PROSPECTUS RELATING TO
THE REGISTRABLE SHARES IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT, OF
ANY EVENT WHICH WOULD CAUSE ANY SUCH PROSPECTUS OR ANY OTHER PROSPECTUS AS THEN
IN EFFECT TO INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, AND PROMPTLY PREPARE AND FILE WITH THE SEC, AND PROMPTLY NOTIFY THE
STOCKHOLDER OF THE FILING OF, SUCH AMENDMENTS OR SUPPLEMENTS TO ANY REGISTRATION
STATEMENT OR PROSPECTUS AS MAY BE NECESSARY TO CORRECT ANY SUCH STATEMENTS OR
OMISSIONS; AND

 

6

--------------------------------------------------------------------------------


 


(D)           NOTIFY STOCKHOLDER, PROMPTLY AFTER IT SHALL RECEIVE NOTICE, OF THE
ISSUANCE OF ANY STOP ORDER BY THE SEC SUSPENDING THE EFFECTIVENESS OF ANY
REGISTRATION STATEMENT OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR
THAT PURPOSE AND PROMPTLY USE COMMERCIALLY REASONABLE EFFORTS TO PREVENT THE
ISSUANCE OF ANY STOP ORDER OR TO OBTAIN ITS WITHDRAWAL IF SUCH STOP ORDER SHOULD
BE ISSUED.


 


ARTICLE IV


 


INDEMNIFICATION


 


4.1           INDEMNIFICATION.


 


(A)           TO THE EXTENT PERMITTED BY LAW, THE COMPANY WILL INDEMNIFY THE
STOCKHOLDER, EACH OF ITS OFFICERS, DIRECTORS AND PARTNERS, LEGAL COUNSEL, AGENTS
AND EACH PERSON CONTROLLING THE STOCKHOLDER WITHIN THE MEANING OF SECTION 15 OF
THE SECURITIES ACT, WITH RESPECT TO WHICH REGISTRATION, QUALIFICATION OR
COMPLIANCE HAS BEEN EFFECTED PURSUANT TO THIS AGREEMENT, AND EACH UNDERWRITER,
IF ANY, AND EACH PERSON WHO CONTROLS ANY UNDERWRITER WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT, AGAINST ALL EXPENSES, CLAIMS, LOSSES, DAMAGES
AND LIABILITIES (OR ACTIONS IN RESPECT THEREOF), INCLUDING ANY OF THE FOREGOING
INCURRED IN SETTLEMENT OF ANY LITIGATION, (COMMENCED OR THREATENED), ARISING OUT
OF OR BASED ON ANY UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OF A MATERIAL
FACT CONTAINED IN ANY REGISTRATION STATEMENT, PROSPECTUS, OR OTHER DOCUMENT, OR
ANY AMENDMENT OR SUPPLEMENT THERETO, INCIDENT TO ANY SUCH REGISTRATION,
QUALIFICATION OR COMPLIANCE, OR BASED ON ANY OMISSION (OR ALLEGED OMISSION) TO
STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING, OR ANY VIOLATION BY THE COMPANY OF THE SECURITIES ACT, THE
EXCHANGE ACT, AND ANY STATE SECURITIES LAWS OR ANY RULE, REGULATION OR
QUALIFICATION PROMULGATED THEREUNDER, AND THE COMPANY WILL REIMBURSE THE
STOCKHOLDER, EACH OF ITS OFFICERS, DIRECTORS, AND PARTNERS, LEGAL COUNSEL,
AGENTS AND EACH PERSON CONTROLLING THE STOCKHOLDER, EACH SUCH UNDERWRITER AND
EACH PERSON WHO CONTROLS ANY SUCH UNDERWRITER, FOR ANY LEGAL AND ANY OTHER
EXPENSES REASONABLY INCURRED, IN CONNECTION WITH INVESTIGATING, PREPARING OR
DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR ACTION, PROVIDED, HOWEVER,
THAT THE COMPANY WILL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH
CLAIM, LOSS, DAMAGE, LIABILITY OR EXPENSE ARISES OUT OF OR IS BASED ON ANY
UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR OMISSION, MADE IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE
COMPANY BY THE STOCKHOLDER, CONTROLLING PERSON OR UNDERWRITER EXPRESSLY FOR USE
THEREIN.


 


(B)           THE FOREGOING INDEMNITY IS SUBJECT TO THE CONDITION THAT, INSOFAR
AS IT RELATES TO ANY SUCH UNTRUE STATEMENT, ALLEGED UNTRUE STATEMENT, OMISSION
OR ALLEGED OMISSION MADE IN A PRELIMINARY PROSPECTUS ON FILE WITH THE SEC AT THE
TIME THE REGISTRATION STATEMENT BECOMES EFFECTIVE OR THE AMENDED PROSPECTUS
FILED WITH THE SEC PURSUANT TO RULE 424(B), AS AMENDED FROM TIME TO TIME (THE
“FINAL PROSPECTUS”), SUCH INDEMNITY SHALL NOT INURE TO THE BENEFIT OF:  (A) THE
STOCKHOLDER (I) IF A COPY OF THE FINAL PROSPECTUS WAS NOT FURNISHED BY THE
STOCKHOLDER TO THE PERSON ASSERTING THE LOSS, LIABILITY, CLAIM OR DAMAGE AT OR
PRIOR TO THE TIME SUCH ACTION AS REQUIRED BY THE SECURITIES ACT AND SUCH FINAL
PROSPECTUS WOULD HAVE CURED THE DEFECT GIVING RISE TO THE LOSS, LIABILITY, CLAIM
OR DAMAGE OR (II) TO THE EXTENT THAT SUCH UNTRUE STATEMENT, ALLEGED UNTRUE
STATEMENT, OMISSION OR ALLEGED

 

7

--------------------------------------------------------------------------------


 


OMISSION IS MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
FURNISHED TO THE COMPANY BY THE STOCKHOLDER EXPRESSLY FOR USE THEREIN, OR
(B) ANY UNDERWRITER (I) IF A COPY OF THE FINAL PROSPECTUS WAS NOT FURNISHED TO
THE PERSON ASSERTING THE LOSS, LIABILITY, CLAIM OR DAMAGE AT OR PRIOR TO THE
TIME SUCH ACTION AS REQUIRED BY THE SECURITIES ACT AND THE FINAL PROSPECTUS
WOULD HAVE CURED THE DEFECT GIVING RISE TO THE LOSS, LIABILITY, CLAIM OR DAMAGE
OR (II) TO THE EXTENT THAT SUCH UNTRUE STATEMENT, ALLEGED UNTRUE STATEMENT,
OMISSION OR ALLEGED OMISSION IS MADE IN RELIANCE ON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO THE COMPANY BY THE UNDERWRITER FOR USE THEREIN.


 


(C)           THE STOCKHOLDER WILL, IF REGISTRABLE SHARES HELD BY THE
STOCKHOLDER ARE INCLUDED IN THE SECURITIES AS TO WHICH SUCH REGISTRATION,
QUALIFICATION OR COMPLIANCE IS BEING EFFECTED, INDEMNIFY THE COMPANY, EACH OF
ITS DIRECTORS AND OFFICERS, EACH UNDERWRITER, IF ANY, OF THE COMPANY’S
SECURITIES COVERED BY SUCH A REGISTRATION STATEMENT, EACH PERSON WHO CONTROLS
THE COMPANY OR SUCH UNDERWRITER WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT, AGAINST ALL EXPENSES, CLAIMS, LOSSES, DAMAGES AND LIABILITIES
(OR ACTIONS IN RESPECT THEREOF), INCLUDING ANY OF THE FOREGOING INCURRED IN
SETTLEMENT OF ANY LITIGATION (COMMENCED OR THREATENED), ARISING OUT OF OR BASED
ON ANY UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OF A MATERIAL FACT
CONTAINED IN ANY SUCH REGISTRATION STATEMENT, PROSPECTUS, OFFERING CIRCULAR OR
OTHER DOCUMENT, OR ANY AMENDMENT OR SUPPLEMENT THERETO, INCIDENT TO SUCH
REGISTRATION, QUALIFICATION OR COMPLIANCE, OR ANY OMISSION (OR ALLEGED OMISSION)
TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING, AND, SEVERALLY, AND NOT JOINTLY, WILL REIMBURSE THE
COMPANY, SUCH DIRECTORS, OFFICERS, PERSONS, UNDERWRITERS OR CONTROL PERSONS FOR
ANY LEGAL AND ANY OTHER EXPENSES REASONABLY INCURRED, IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR ACTION, IN
EACH CASE TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT (OR
ALLEGED UNTRUE STATEMENT) OR OMISSION (OR ALLEGED OMISSION) IS MADE IN SUCH
REGISTRATION STATEMENT, PROSPECTUS, OFFERING CIRCULAR OR OTHER DOCUMENT IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE
COMPANY BY THE STOCKHOLDER EXPRESSLY FOR USE THEREIN.  NOTWITHSTANDING THE
FOREGOING, THE LIABILITY OF THE STOCKHOLDER UNDER THIS SECTION 4.1 SHALL BE
LIMITED TO AN AMOUNT EQUAL TO THE NET PROCEEDS RECEIVED BY THE STOCKHOLDER FROM
THE SALE OF SHARES IN SUCH REGISTRATION.


 


(D)           EACH PARTY ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 4.1 (THE
“INDEMNIFIED PARTY”) SHALL GIVE NOTICE TO THE PARTY REQUIRED TO PROVIDE
INDEMNIFICATION (THE “INDEMNIFYING PARTY”) PROMPTLY AFTER SUCH INDEMNIFIED PARTY
HAS ACTUAL KNOWLEDGE OF ANY CLAIM AS TO WHICH INDEMNITY MAY BE SOUGHT, AND SHALL
PERMIT THE INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF ANY SUCH CLAIM OR ANY
LITIGATION RESULTING THEREFROM, PROVIDED THAT COUNSEL FOR THE INDEMNIFYING
PARTY, WHO SHALL CONDUCT THE DEFENSE OF SUCH CLAIM OR LITIGATION, SHALL BE
APPROVED BY THE INDEMNIFIED PARTY (WHOSE APPROVAL SHALL NOT UNREASONABLY BE
WITHHELD), AND THE INDEMNIFIED PARTY MAY PARTICIPATE IN SUCH DEFENSE AT SUCH
PARTY’S EXPENSE, AND PROVIDED FURTHER THAT THE FAILURE OF ANY INDEMNIFIED PARTY
TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF
ITS OBLIGATIONS UNDER THIS AGREEMENT, UNLESS THE FAILURE TO GIVE SUCH NOTICE IS
PREJUDICIAL TO AN INDEMNIFYING PARTY’S ABILITY TO DEFEND SUCH ACTION, AND
PROVIDED FURTHER THAT AN INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS
OWN COUNSEL, WITH THE FEES AND EXPENSES OF SUCH COUNSEL TO BE PAID BY THE
INDEMNIFYING PARTY, IF REPRESENTATION OF SUCH INDEMNIFIED PARTY BY THE COUNSEL
RETAINED BY THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL OR
POTENTIAL DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER PARTY
REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING.  NO

 

8

--------------------------------------------------------------------------------


 


INDEMNIFYING PARTY, IN THE DEFENSE OF ANY SUCH CLAIM OR LITIGATION, SHALL,
EXCEPT WITH THE CONSENT OF EACH INDEMNIFIED PARTY, CONSENT TO ENTRY OF ANY
JUDGMENT OR ENTER INTO ANY SETTLEMENT WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL
TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY
OF A RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION.


 


(E)           IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 4.1 IS HELD BY
A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO AN INDEMNIFIED PARTY WITH
RESPECT TO ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES REFERRED TO HEREIN, THE
INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY THEREUNDER,
SHALL TO THE EXTENT PERMITTED BY APPLICABLE LAW CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF
THE INDEMNIFYING PARTY ON THE ONE HAND AND OF THE INDEMNIFIED PARTY ON THE OTHER
IN CONNECTION WITH THE VIOLATION(S) THAT RESULTED IN SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE
FAULT OF THE INDEMNIFYING PARTY AND OF THE INDEMNIFIED PARTY SHALL BE DETERMINED
BY A COURT OF LAW BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION TO STATE A MATERIAL
FACT RELATES TO INFORMATION SUPPLIED BY THE INDEMNIFYING PARTY OR BY THE
INDEMNIFIED PARTY AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION;
PROVIDED, THAT IN NO EVENT SHALL ANY CONTRIBUTION BY THE STOCKHOLDER HEREUNDER
EXCEED THE NET PROCEEDS FROM THE OFFERING RECEIVED BY THE STOCKHOLDER.


 


(F)            THE OBLIGATIONS OF THE COMPANY AND THE STOCKHOLDER UNDER THIS
SECTION 4.1 SHALL SURVIVE COMPLETION OF ANY OFFERING OF REGISTRABLE SECURITIES
IN A REGISTRATION STATEMENT AND THE TERMINATION OF THIS AGREEMENT.


 


ARTICLE V


 


BOARD OF DIRECTORS


 


5.1           ELECTION OF DIRECTOR.  AFTER THE DATE OF EXECUTION OF A STRATEGIC
ALLIANCE AGREEMENT BETWEEN DIGITAL RIVER AND THE COMPANY AND FOR SO LONG AS
DIGITAL RIVER CONTINUES TO OWN TEN PERCENT (10%) OR MORE OF THE OUTSTANDING
SHARES OF VOTING STOCK, THE COMPANY WILL NOMINATE AND USE ITS REASONABLE EFFORTS
TO HAVE ONE INDIVIDUAL DESIGNATED BY DIGITAL RIVER AND REASONABLY ACCEPTABLE TO
THE BOARD OF DIRECTORS (THE “DIGITAL RIVER DESIGNEE”) ELECTED TO THE BOARD OF
DIRECTORS (INCLUDING FILLING ANY VACANCY CREATED AS THE RESULT OF THE
RESIGNATION, REMOVAL, INCAPACITATION OR DEATH OF A DIGITAL RIVER DESIGNEE WITH
ANOTHER DIGITAL RIVER DESIGNEE AS PERMITTED BY THE COMPANY’S CERTIFICATE OF
INCORPORATION AND BYLAWS, AND AT EACH ANNUAL OR SPECIAL MEETING OF STOCKHOLDERS
OF THE COMPANY AT WHICH THE APPLICABLE CLASS OF DIRECTORS ARE TO BE ELECTED,
CAUSING THE BOARD OF DIRECTORS TO RECOMMEND TO THE STOCKHOLDERS OF THE COMPANY
THAT SUCH DIGITAL RIVER DESIGNEE BE ELECTED AS A MEMBER OF THE BOARD OF
DIRECTORS AND SOLICITING PROXIES AND VOTING SUCH PROXIES IN FAVOR OF THE
ELECTION OF SUCH DIGITAL RIVER DESIGNEE).


 


5.2           RESIGNATION OF DIRECTOR.  IN THE EVENT THAT DIGITAL RIVER OWNS
LESS THAN TEN PERCENT (10%) OF THE OUTSTANDING SHARES OF VOTING STOCK, THEN THE
COMPANY MAY AT SUCH TIME REQUEST THE

 

9

--------------------------------------------------------------------------------


 


DIGITAL RIVER DESIGNEE TO RESIGN FROM THE BOARD OF DIRECTORS, AND WITHIN TEN
(10) DAYS FOLLOWING SUCH REQUEST, THE DIGITAL RIVER DESIGNEE SHALL RESIGN FROM
THE BOARD OF DIRECTORS.


 


5.3           CONFLICTS OF INTEREST.  THE DIGITAL RIVER DESIGNEE MAY BE EXCLUDED
FROM ANY MEETING OR PORTION THEREOF OF THE BOARD OF DIRECTORS OR FROM ACCESS TO
ANY NOTICES, MINUTES, CONSENTS OR OTHER MATERIALS PROVIDED TO THE BOARD OF
DIRECTORS IF THE BOARD OF DIRECTORS DETERMINES SUCH EXCLUSION IS NECESSARY TO
AVOID CONFLICTS OF INTEREST OR WHERE THE BOARD OF DIRECTORS OR ITS CHAIRMAN
DETERMINES THAT THE BUSINESS INTERESTS OF DIGITAL RIVER ARE INCONSISTENT WITH
THE BUSINESS INTERESTS OF THE COMPANY.


 


5.4           INDEMNIFICATION.  THE COMPANY SHALL INDEMNIFY ITS DIRECTORS TO THE
FULL EXTENT PERMITTED BY LAW AND SHALL MAINTAIN COVERAGE UNDER DIRECTORS AND
OFFICERS INSURANCE IN CUSTOMARY FORM AND COVERAGE LEVELS AND PAYABLE TO THE
COMPANY AS BENEFICIARY.


 


5.5           REIMBURSMENT OF EXPENSES.  THE COMPANY SHALL REIMBURSE THE DIGITAL
RIVER DESIGNEE FOR REASONABLE EXPENSES INCURRED IN CONNECTION WITH THE
ATTENDANCE OF THE DIGITAL RIVER DESIGNEE AT MEETINGS OF THE BOARD OF DIRECTORS,
UPON PRESENTATION OF APPROPRIATE DOCUMENTATION THEREFOR.


 


ARTICLE VI


 


MISCELLANEOUS


 


6.1           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL BE MADE IN THE MANNER AND TO ADDRESSES SET FORTH IN
THE PURCHASE AGREEMENT.


 


6.2           INTERPRETATION.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING”
WHEN USED HEREIN SHALL BE DEEMED IN EACH CASE TO BE FOLLOWED BY THE WORDS
“WITHOUT LIMITATION.”  THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR
REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


6.3           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND
SHALL BECOME EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF
THE PARTIES AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT ALL
PARTIES NEED NOT SIGN THE SAME COUNTERPART.


 


6.4           ENTIRE AGREEMENT.  THIS AGREEMENT, THE PURCHASE AGREEMENT, THE
STANDSTILL AGREEMENT AND THE DOCUMENTS AND INSTRUMENTS AND OTHER AGREEMENTS
AMONG THE PARTIES HERETO REFERENCED HEREIN:  (A) CONSTITUTE THE ENTIRE AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, AMONG THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF; AND (B) ARE NOT INTENDED TO CONFER
UPON ANY OTHER PERSON ANY RIGHTS OR REMEDIES HEREUNDER.


 


6.5           ASSIGNMENT. DIGITAL RIVER MAY TRANSFER OR ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TOGETHER WITH ANY REGISTRABLE SHARES TRANSFERRED OR
ASSIGNED IN ACCORDANCE WITH THE TERMS OF THE STANDSTILL AGREEMENT, AS LONG AS
SUCH TRANSFEREE OR ASSIGNEE OF THE REGISTRABLE SHARES EXECUTES AND

 

10

--------------------------------------------------------------------------------


 


DELIVERS A COUNTERPART COPY OF THIS AGREEMENT THEREBY AGREEING TO BE BOUND BY
THE TERMS AND PROVISIONS SET FORTH HEREIN.  EXCEPT AS PERMITTED HEREIN, ANY
ASSIGNMENT OF RIGHTS OR DELEGATION OF DUTIES UNDER THIS AGREEMENT BY A PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES, IF SUCH CONSENT IS
REQUIRED HEREBY, SHALL BE VOID AB INITIO.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS.


 


6.6           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT
OR THE APPLICATION THEREOF, BECOMES OR IS DECLARED BY A COURT OF COMPETENT
JURISDICTION TO BE ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THIS
AGREEMENT WILL CONTINUE IN FULL FORCE AND EFFECT AND THE APPLICATION OF SUCH
PROVISION TO OTHER PERSONS OR CIRCUMSTANCES WILL BE INTERPRETED SO AS REASONABLY
TO EFFECT THE INTENT OF THE PARTIES HERETO.  THE PARTIES FURTHER AGREE TO
REPLACE SUCH VOID OR UNENFORCEABLE PROVISION OF THIS AGREEMENT WITH A VALID AND
ENFORCEABLE PROVISION THAT WILL ACHIEVE, TO THE EXTENT POSSIBLE, THE ECONOMIC,
BUSINESS AND OTHER PURPOSES OF SUCH VOID OR UNENFORCEABLE PROVISION.


 


6.7           ATTORNEYS’ FEES.  IN ANY ACTION AT LAW OR SUIT IN EQUITY IN
RELATION TO THIS AGREEMENT, THE PREVAILING PARTY IN SUCH ACTION OR SUIT SHALL BE
ENTITLED TO RECEIVE A REASONABLE SUM FOR ITS ATTORNEYS’ FEES AND ALL OTHER
REASONABLE COSTS AND EXPENSES INCURRED IN SUCH ACTION OR SUIT.


 


6.8           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.


 

[Remainder of this page intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

INTRAWARE, INC.

 

 

 

By:

/s/ Peter H. Jackson

 

 

 

Name: Peter H. Jackson

 

 

 

Title: Chairman, Chief Executive Officer and
President

 

 

 

 

 

DIGITAL RIVER, INC.

 

 

 

By

/s/ Thomas Donnelly

 

 

 

Name: Thomas Donnelly

 

 

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Investor Rights Agreement]

 

--------------------------------------------------------------------------------